Case 5:20-cv-00057-RWS Document 281 Filed 07/21/21 Page 1 of 2 PageID #: 9331




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

 KIRSCH RESEARCH AND                           §
 DEVELOPMENT, LLC,                             §
                                               §   CIVIL ACTION NO. 5:20-CV-00057-RWS
               Plaintiff,                      §
                                               §
 v.                                            §
                                               §                   (LEAD CASE)
 DUPONT DE NEMOURS, INC., E.I. DU              §
 PONT DE NEMOURS AND COMPANY,                  §
               Defendants.                     §
                                               §
                                               §
 v.                                            §
                                               §   CIVIL ACTION NO. 5:20-CV-00055-RWS
 ATLAS ROOFING CORPORATION,                    §
           Defendant.                          §            (CONSOLIDATED CASE)
                                               §
                                               §
 v.                                            §
                                               §   CIVIL ACTION NO. 5:20-CV-00058-RWS
 FT SYNTHETICS INC.,                           §
           Defendant.                          §            (CONSOLIDATED CASE)

                                            ORDER

       Previously, the Court appointed Scott Woloson as technical consultant to the Court in this

action, with his costs to be assessed equally between Plaintiff and Defendants and timely paid as

billed. Docket No. 89. The Court received Mr. Woloson’s invoice for services in the amount of

$34,897.68 and hereby ORDERS payment to be promptly made to Mr. Woloson at the Law Office

of Scott Woloson, P.C., 1431 Wirt Road #141, Houston, TX 77055, as follows:

                            Party                               Payment

                        Plaintiff                              $17,448.84

                      Defendants                               $17,448.84
Case 5:20-cv-00057-RWS Document 281 Filed 07/21/21 Page 2 of 2 PageID #: 9332

    .

                          Total                                   $34,897.68



        Plaintiff shall be responsible for the collection of payment and shall provide Mr. Woloson

a single payment. If the parties would like to inspect the technical advisor’s statement, the parties

may contact the Court within 10 days from entry of this order, and the Court will provide the

parties with a copy of the same.

        So ORDERED and SIGNED this 21st day of July, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
